Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff
                                                           21-cv-3630 (PAE)
 v.

 ALICARL SERISE STORE, ANGSHE STORE, BE
 YEAH STORE, BEAUTIFUL CUSTOMER STORE,                UNSEALING ORDER
 DONGGUAN CITY SHANLI WEAVING CO., LTD.,
 DONGGUAN GEMFITS TECHNOLOGY CO., LTD.,
 DONGGUAN NUOMANSHI CLOTHING CO., LTD.,
 DONGGUAN YIHONG WEBBING CO., LTD.,
 FASHIONABLE ACCESSORIES STORE, FJXMVIP
 STORE, FLOVAR STORE, GEOMETRIC SPACING
 STORE, GUANGZHOU BIKSON ELECTRONIC
 TECHNOLOGY CO., LTD., GUANGZHOU MISHENG
 TECHNOLOGY CO., LTD., GUANGZHOU TOMAS


                                         1
 CRAFTS CO., LIMITED, GUANGZHOU YJ
 TECHNOLOGY CO., LTD., HANGZHOU MEIKALAI
 TECHNOLOGY CO., LTD., HYUCENY FF BAG666
 STORE, LBJSOX STORE, LLL89898989 STORE,
 OLIVIA'S         COLORFUL             STORE,
 OUTSTANDINGOFFICIAL STORE, SHANGZHIJIA
 STORE,    SHENZHEN     AISHANG     SUNSHINE
 TRADING CO., LTD., SHENZHEN ASHER
 TECHNOLOGY CO., LTD., SHENZHEN AST
 ELECTRONIC     TECHNOLOGY      CO.,     LTD.,
 SHENZHEN BURZION TECHNOLOGY CO., LTD.,
 SHENZHEN CHENGZHOU TECHNOLOGY LTD.,
 SHENZHEN HAICHENGFENG TECHNOLOGY CO.,
 LTD.,   SHENZHEN      SHANEN   ELECTRONIC
 COMMERCE CO., LTD., SHENZHEN WEIJIAXING
 ELECTRONICS CO., LTD., SHENZHEN YETESI
 TECHNOLOGY       CO.,    LTD.,    SHENZHEN
 YUEYANGMENG E-COMMERCE CO., LTD.,
 SHOP3659058 STORE, SHOP5095137 STORE,
 SHOP5411028    STORE,     SHOP678     STORE,
 SHOP910326107 STORE, SHOP910327347 STORE,
 SHOP910347415 STORE, SHOP910931048 STORE,
 SHOP911112184 STORE, SHOP911188155 STORE,
 SHOP911305008 STORE, SHOP911599337 STORE,
 SHOP911733072 STORE, WHAT A SURPRISE
 STORE,    WOWOANIMAL       STORE,    XIAMEN
 LINJIASHENG INTERNATIONAL TRADE CO., LTD.,
 XI'AN DEALSPEEDS TECHNOLOGY LIMITED, XU'S
 STORE, YIWU DONGYE E-BUSINESS LIMITED and
 YIWU YIYU TONGTIAN TRADE CO. AND LTD.,



       WHEREAS the Court orders that this Action be unsealed, and Records Management

upload all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

              day of ____________,
                          0D\                     1:00 p
SIGNED this _____                     2021, at _______ __.m.
New York, New York
                                                          
                                                        _________________________________
                                                        HON. PAUL A. ENGELMAYER
                                                        UNITED STATES DISTRICT JUDGE



                                                2
